Title: To James Madison from E. B. Caldwell, [June 1816]
From: Caldwell, E. B.
To: Madison, James


        
          [June 1816]
        
        The subscriber respectfully represent, that Thomas Bean, was Indicted for stealing a few articles of no great amount out of the Shop attached to the house where he slept, the night before taking the articles. He pleaded guilty & put himself on the mercy of the Court. He is represented to be a native of Vermont, of respectable connections. His brother was a Captain in Col: Millers Regiment, and is stated to have been a valuable officer &

was killed at the Battle of Tippecanoe. Thomas Bean, has been a soldier in the service, appears to be a helpless man, & alledges that he was not in a right state of mind at the time of committing the offence, tho this does not appear in evidence, & he appears to have been somewhat subject to intoxication, which he states arose from his troubles & destitute situation. He promises amendment, to leave off drinking & to labor for the purpose of procuring sufficient, to enable him to return to his friends in Vermont. The sentence is five lashes & a fine of one dollar. The sentence is mild, but it is feared, that the attempts for his reformation may be frustrated, if the stripes are publickly inflicted. It is therefore respectfully requested that a pardon may be granted, in this case.
        
          EBCaldwell
        
      